Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 10 filed on 12/15/2020, are presently pending in the application and have been examined below, of which claims 1 and 8 are presented in independent form.

Drawings
	The drawings were received on 12/15/2020. The drawings are accepted.


Claim Objections
Claims 2 – 7 and 9 – 10 objected to because of the following informalities:  the phrase ‘a method according to claim…’ should be amended as ‘The method according to claim…’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Statutory Category:
Claims 1-7 are directed to a process.

Step 2A Prong 1 Judicial exception: 
	The following claim limitations have been identified as reciting a Mental Process organizes human activities.
Claim 1: …digitally certifying professionally authored data files with a record of the certification memorialized through a blockchain cryptographic hash recorded to a distributed ledger and database
The above recited claim limitations appear to recite observations, evaluations, judgments, and storage which may be performed by a human being. The recited  ‘memorialized’, ‘recorded’ are operations indicating the use of computer systems that enables this analysis to be performed faster.  A human being may mentally observe and evaluate a document to perform the recited calculations, determinations, and analyzations.  As described the method appears to merely be executing manual processes within a computer environment.
The dependent claims appear to further define the calculations and observations being done to perform the analysis, and as such appear to further define the abstract idea itself.

Step 2A Prong 2 Integration into a practical application:
	The following claim limitations have been identified as additional elements not part of the abstract idea itself:
A method comprising:
memorialized through a blockchain cryptographic hash
recorded to a distributed ledger and database
The recited limitations appear to recite general purpose computational elements which are merely implementing the abstract idea within a computer environment.  See General purposes machine MPEP 2106.05(b)(I)
Recording  have been identified as extrasolution activities.  See MPEP 2106.05(g).
The specifically described certifying and memorializing appears to merely be displaying the results of the calculation, and as such appears to constitute the use of generic computing device to merely display the results, which constitutes an insignificant application of the abstract idea within a computer environment.  See MPEP 2106.05(b) and 2106.05(g)
When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application. When read as a whole the claims appear to merely be implementing an activity traditionally done by humans within a computer environment.

Step 2B Significantly more:
The recited computational operations (i.e. memorializing, recording) limitations appear to recite general purpose computer machines which are merely implementing the abstract idea within a computer environment and merely displaying the results of the abstract idea using generic display techniques.  See General purposes machine MPEP 2106.05(b)(I)
Processing the data files appears to merely be gathering the particular data to be analyzed.  As such these claim limitations have been identified as extrasolution activities.  MPEP 2106.05(g) recites example activities that the courts have found to be insignificant extra-solution activity.  Bullet (i) under the Mere Data Gathering section of examples recites “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);”.  The instant claims appear to be even broader than the recited example, in that the instant claims are merely obtaining the data without providing any indication of how the data is obtained.  As such these claim limitations appear to constitute activities the courts have ruled as insignificant extra-solution activities.
The specifically described “memorializing” appears to merely be storing the results of the calculation, and as such appears to constitute the use of generic computing device to merely store the results, which constitutes an insignificant application of the abstract idea within a computer environment.  The interface itself appears to amount to a generic computer device performing generic computer functions.  See 2106.05(b).
The “memorializing” specifically recited use of the memory appears to merely store the results of the abstract idea.  MPEP 2106.05(g) recites example activities that the courts have found to be insignificant extra-solution activity. 
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.  When read as a whole the claims appear to merely be implementing an activity traditionally done by humans within a computer environment.

Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 1, the “certification” lacks proper antecedent basis.
Regarding claim 1 and respective depended claims, the phrase “digitally certifying”, render the claim indefinite because it is unclear how the step is done by using the record of the certification memorialized, in particular, it is not clear how it relates to the rest of the elements of the claim.
The term “professionally” is a relative term which renders the claim indefinite. The term “professionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chan et al.  (US 2020/0403809) (hereafter Chan).

Regarding claim 1 Chan teaches: A method comprising digitally certifying professionally authored data files (Chan in Para. [0009] discloses “the digital certificate includes a blockchain address to a certificate permissions blockchain that stores the permissions data”) with a record of the certification memorialized through a blockchain cryptographic hash recorded to a distributed ledger and database (Examiner note: record of certifications memorialized through a blockchain is met by certificate storage using blockchain including data hashing) (Chan in Para. [0016] discloses “an architectural diagram showing an illustrative example of a system for binding service permissions to digital certificates using a blockchain to store certificate permissions data” Chan in Para. [0074] discloses “The blockchain ledger 200 allows for verification that the certificate permissions data has not been corrupted or tampered with because any attempt to tamper will change a Message Authentication Code (or hash) of a block, and other blocks pointing to that block will be out of correspondence” Chan in Para. [0122] discloses “a Merkle tree 620 is used to cryptographically secure the permission data. For example, Transaction Tx1 node 634A of data tree 620A of block 610A can be hashed to Hash1 node 632A”).

Regarding claim 2 Chan teaches: A method according to claim 1 further comprising distributing the data file with the surety of the file authenticity (Examiner note: data distribution based on authentication is met by data communication comprising authentication process) (Chan in Para. [0111] discloses “the request for the permissions data for a certificate can be included in a certificate authentication process with the CA when the communications link is established using the certificate.”), wherein a provenance of the file is discoverable by a referencing and comparing the blockchain cryptographic hash with the associated database (Examiner note: provenance of the data file study based on cryptographic hash analysis is met by data verification using cryptographic technique) (Chan in Para. [0121] discloses “FIG. 6A is an illustrative example of a blockchain ledger 600 with a data tree holding permission data that is verified using cryptographic techniques.”).

Regarding claim 3 Chan teaches: A method according to claim 1 further comprising the recipient of a data file independently verifying the authenticity and version history using the blockchain cryptographic hash (Chan in Para. [0122] discloses “By using a Merkle tree, or any similar data structure, the integrity of the transactions may be checked by verifying the hash is correct.” Chan in Para. [0132] discloses “by broadcasting the meta-data for authenticating a secure ledger across a restricted network, e.g. only the signed hash is broadcast, the blockchain may reduce the risks that come with data being held centrally”).

Regarding claim 4 Chan teaches: A method according to claim 1 further comprising the recipient of a data file to independently verify when which version of the data file was in-force (Examiner note: verification of the data files active operative involvement is met by validation of data blocks used in network operations) (Chan in Para. [0122] discloses “FIG. 4I is a control flow diagram illustrating an example of a validation process for blocks added to the permissions data blockchain or certificate permissions data blockchain distributed to untrusted nodes”).

Regarding claim 5 Chan teaches: A method according to claim 1 further comprising establishing a personal digital twin assured by blockchain sovereign identity functions to be used for the purposes of applying a digital certification or signature (Examiner note: creation a personal digital twin for certification purposes is met by digital identity authentication method involved e.g. in SSL technology) (Chan in Para. [0002] discloses “The identity of the parties in a communication are often authenticated using public-key cryptography based on digital certificates.” Chan in Para. [0043] discloses “The disclosed technology generally relates to an approach to digital identity authentication, such as used in an SSL handshake, that improves security by binding service permissions to a digital certificate”).

Regarding claim 6 Chan teaches: A method according to claim 1 further comprising certifying a data file remotely utilizing a blockchain enabled digital twin identity verification without having to be the agent that performs the hashing function and distribution of the data file (Examiner note: as noted above, creation a personal digital twin for certification purposes is met by digital identity authentication method involved e.g. in SSL technology) (Chan in Para. [0043] discloses “The disclosed technology generally relates to an approach to digital identity authentication, such as used in an SSL handshake, that improves security by binding service permissions to a digital certificate” Chan in Para. [0146] discloses “the routines may be implemented, at least in part, by a processor of another remote computer or a local computer or circuit” Chan in Para. [0152] discloses “It should be appreciated that the network interface unit 714 also may be utilized to connect to other types of networks and remote computer systems.”).

Regarding claim 7 Chan teaches: A method according to claim 1 further comprising the validation system to be licensed by a third party document management system to query a database and identify when data files have been superseded (Chan in Para. [0002] discloses “A digital certificate is issued by a Certification Authority (CA), which is a trusted third party.” Chan in Para. [0041] discloses “when a user requests access using a certificate that is trusted by CA signed servers, the certificate can attest to the user's identity, but not the functions or services to which the user should have access”).

Regarding claim 8 Chan teaches: A method comprising, 
a. a user accessing a software-as-a-service (SaaS) in the cloud and setting up project information profile and populates this profile with essential metadata to clearly identify the project and its real-world location, owner, and other desired profile data (Chan in Para. [0141] discloses “at least parts of processes of FIGS. 4A-G, smart contract 522 of FIG. 5, smart contracts 642 of FIG. 6B, and other processes and operations pertaining to certificate permissions blockchain ledgers described herein may be implemented in one or more servers, such as computer environment 800 in FIG. 8, or the cloud, and data defining the results of user control input signals translated or interpreted as discussed herein may be communicated to a user device for display.”);
b. a user inputting an original data file that is scanned and a cryptographic hash is generated that is unique to the data file (Chan in Para. [0122] discloses “a Merkle tree 620 is used to cryptographically secure the permission data. For example, Transaction Tx1 node 634A of data tree 620A of block 610A can be hashed to Hash1 node 632A”);
c. combining the metadata and the hash data to create a data package (Chan in Para. [0122] discloses “FIG. 3E is a functional block diagram showing an illustrative example of an architecture for authentication of service requests utilizing service permissions bound to a digital certificate with certificate permissions data included in metadata in the digital certificate;”);
d. authenticating the blockchain and generating a cryptographic hash of the identity information, and forming a signature package using the generated cryptographic hash of the identity information (Chan in Para. [0018] discloses “FIG. 3A is a functional block diagram showing an illustrative example of an architecture for authentication of service requests utilizing service permissions bound to a digital certificate with certificate permissions data stored on a blockchain;” Chan in Para. [0132] discloses “by broadcasting the meta-data for authenticating a secure ledger across a restricted network, e.g. only the signed hash is broadcast, the blockchain may reduce the risks that come with data being held centrally”);
e. combining the information from the data package and the signature package using a mathematical algorithm and recording the signature package to a ledger; and 
(Chan in Para. [0064] discloses “The Certificate Authority can add or modify the certificate permissions by adding permissions data blocks 142 to blockchain 140 that add, delete or modify certificate permissions. The permissions data blocks 142 each require the cryptographic signature of the Certificate Authority to be valid.”)
f. recording the ledger data to either a public or private blockchain (Chan in Para. [0057] discloses “When permissions are stored on a blockchain, the resulting permissions data blocks can provide a record of the permissions defined for a digital certificate and provide a traceable and auditable history of the permissions.” Chan in Para. [0063] discloses “Blockchain 140 can also each be a private blockchain, or a combination of public and private blockchains can be utilized.”).

Regarding claim 9 Chan teaches: A method according to claim 8 further comprising: a. scanning and comparing a data file against the blockchain ledger through a lookup function that reports the project metadata as well as the timestamp and position of the file within the range of the ledger (Examiner note: scanning and comparing data in blockchain through lookup function are met by the sophisticated data control of Chan in blockchain comprising time-stamping method and obtaining/reporting specific addresses and/or locations in storage) (Chan in Para. [0107] discloses “In addition, implementations of the disclosed technology can be configured for sophisticated control based on the services bound to a digital certificate, such as delaying or accelerating execution of a service request for differential quality of service, dynamic resource allocation or rate limitation purposes.” Chan in Para. [0129] discloses “Blockchains may use various time-stamping schemes, such as proof-of-work, to serialize changes.” Chan in Para. [0044] discloses “The service permissions for a digital certificate can be stored in a blockchain, where metadata for the digital certificate includes an address on the blockchain for the service permissions” Chan in Para. [0155] discloses “These transformations also may include altering the physical features or characteristics of particular locations within given optical media, to change the optical characteristics of those locations.”).

Regarding claim 10 Chan teaches: A method according to claim 9 wherein the lookup function references the public database of the blockchain (Examiner note: the lookup function references/reports are met by the results/reports of the sophisticated control method of Chan shown in Figs. 4A to 4I) (Chan in Para. [0044] discloses “The service permissions for a digital certificate can be stored in a blockchain, where metadata for the digital certificate includes an address on the blockchain for the service permissions” Chan in Para. [0107] discloses “In addition, implementations of the disclosed technology can be configured for sophisticated control based on the services bound to a digital certificate, such as delaying or accelerating execution of a service request for differential quality of service, dynamic resource allocation or rate limitation purposes.” Chan in Para. [0136] discloses “A public key may be used as an address on a public blockchain ledger.” Chan in Para. [0063] discloses “In the embodiment of FIG. 1, blockchain 140 can be a publicly available blockchain that supports scripting, such as the ETHEREUM blockchain”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Madl (US 2020/0252202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431